Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 04, 2019

The Court of Appeals hereby passes the following order:

A20A0176. CHARLIE LEE SMITH v. THE STATE.

      In 2007, Charlie Lee Smith pled guilty to aggravated child molestation and
enticing a child for indecent purposes, and was sentenced to life plus 25 years. In
April 2013, the Georgia Supreme Court denied Smith’s application for a certificate
of probable cause to appeal the denial of habeas corpus relief. See Supreme Court
Case No. S13H0379. Smith then filed a “Motion for Justice” in November 2013, in
which he asserted that the evidence did not support his guilt, his plea was involuntary,
his punishment was excessive, and he received ineffective assistance of counsel. The
trial court denied the motion, and this Court affirmed in an unpublished opinion.
Smith v. State (Case No. A14A2121; decided February 20, 2015).
      In May 2019, Smith filed a pro se “Motion for Relief” again asserting that the
evidence was insufficient to support his guilt and that his guilty plea was involuntary.
The trial court denied the motion, and Smith filed the instant appeal. We lack
jurisdiction.
      “It is axiomatic that the same issue cannot be relitigated ad infinitum. The same
is true of appeals of the same issue on the same grounds.” (Punctuation omitted.)
Jordan v. State, 253 Ga. App. 510, 511-512 (2) (559 SE2d 528) (2002); see also
Echols v. State, 243 Ga. App. 775, 776 (534 SE2d 464) (2000). Thus, our previous
ruling rejecting Smith’s claims acts as res judicata, and he is barred from seeking
further judicial review on the same issues. See Jordan, 253 Ga. App. at 511-512 (2)
(this Court lacked jurisdiction to review a defendant’s merger claim, where the issue
was previously decided adversely to him on appeal). Accordingly, this appeal is
hereby DISMISSED.

                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     09/04/2019
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.